[Cite as State v. Wilder, 2016-Ohio-579.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                    No. 15AP-398
v.                                                :             (C.P.C. No. 12CR-2611)

Brock Wilder,                                     :           (REGULAR CALENDAR)

                 Defendant-Appellant.             :


                                            D E C I S I O N

                                    Rendered on February 18, 2016


                 Ron O'Brien, Prosecuting Attorney, and Seth L. Gilbert, for
                 appellee.

                 Todd W. Barstow, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas
TYACK, J.
        {¶ 1} Brock Wilder is appealing from his conviction of a charge of felonious
assault. He assigns a single error for our review:
                 THE TRIAL COURT ERRED AND DEPRIVED APPELLANT
                 OF DUE PROCESS OF LAW AS GUARANTEED BY THE
                 FOURTEENTH AMENDMENT TO THE UNITED STATES
                 CONSTITUTION AND ARTICLE ONE SECTION TEN OF
                 THE OHIO CONSTITUTION BY FINDING HIM GUILTY OF
                 FELONIOUS ASSAULT AS THAT VERDICT WAS NOT
                 SUPPORTED BY SUFFICIENT EVIDENCE AND WAS ALSO
                 AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

        {¶ 2} On May 14, 2012, Wilder got into a physical altercation with a woman he
encountered near The Canabar. The woman suffered injuries and was taken to the
hospital. An independent witness saw the altercation and called Columbus police. Wilder
was arrested, but denied involvement in the altercation.
No. 15AP-398                                                                                 2

       {¶ 3} At trial, a DNA expert testified that the woman's blood was on Wilder's t-
shirt. Also at the trial, Wilder testified on his own behalf. He admitted his involvement in
the altercation, but denies that he caused the woman serious physical harm. The jury
found otherwise.
       {¶ 4} Sufficiency of the evidence is a legal standard that tests whether the
evidence introduced at trial is legally sufficient to support a verdict. State v. Thompkins,
78 Ohio St. 3d 380, 386 (1997). We examine the evidence in the light most favorable to
the state and conclude whether any rational trier of fact could have found that the state
proved, beyond a reasonable doubt, all of the essential elements of the crime. State v.
Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus; State v. Yarbrough, 95
Ohio St. 3d 227, 2002-Ohio-2126, ¶ 78; and State v. Williams, 99 Ohio St. 3d 493, 2003-
Ohio-4396.
       {¶ 5}   In determining whether a conviction is based on sufficient evidence, an
appellate court does not assess whether the evidence is to be believed, but whether, if
believed, the evidence against a defendant would support a conviction.          See Jenks,
paragraph two of the syllabus; Thompkins at 390 (Cook, J., concurring); Yarbrough at
¶ 79 (noting that courts do not evaluate witness credibility when reviewing a sufficiency of
the evidence claim). We will not disturb the verdict unless we determine that reasonable
minds could not arrive at the conclusion reached by the trier of fact. State v. Treesh, 90
Ohio St. 3d 460, 484 (2001); Jenks at 273. Whether the evidence is legally sufficient to
sustain a verdict is a question of law. Thompkins at 386.
       {¶ 6} While sufficiency of the evidence is a test of adequacy regarding whether the
evidence is legally sufficient to support the verdict as a matter of law, the criminal
manifest weight of the evidence standard addresses the evidence's effect of inducing
belief. State v. Wilson, 113 Ohio St. 3d 382, 2007-Ohio-2202, ¶ 25, citing Thompkins at
386. Under the manifest weight of the evidence standard, a reviewing court must ask the
following question: whose evidence is more persuasive - the state's or the defendant's?
Id. at ¶ 25. Although there may be legally sufficient evidence to support a judgment, it
may nevertheless be against the manifest weight of the evidence. Thompkins at 387; see
also State v. Robinson, 162 Ohio St. 486 (1955) (although there is sufficient evidence to
sustain a guilty verdict, a court of appeals has the authority to determine that such a
verdict is against the weight of the evidence); State v. Johnson, 88 Ohio St. 3d 95 (2000).
No. 15AP-398                                                                                3

       {¶ 7} "When a court of appeals reverses a judgment of a trial court on the basis
that the verdict is against the weight of the evidence, the appellate court sits as a
'thirteenth juror' and disagrees with the factfinder's resolution of the conflicting
testimony." Wilson at ¶ 25, quoting Thompkins at 387. In determining whether a
conviction is against the manifest weight of the evidence, the appellate court must review
the entire record, weigh the evidence and all reasonable inferences, consider the
credibility of the witnesses and determine whether, in resolving any conflicts in the
evidence, the jury clearly lost its way and thereby created such a manifest miscarriage of
justice that the conviction must be reversed and a new trial must be ordered. Thompkins
at 387, citing State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).
       {¶ 8} A conviction should be reversed on manifest weight grounds only in the
most " 'exceptional case in which the evidence weighs heavily against the conviction.' "
Thompkins at 387, quoting Martin at 175. Moreover, " 'it is inappropriate for a reviewing
court to interfere with factual findings of the trier of fact * * * unless the reviewing court
finds that a reasonable juror could not find the testimony of the witness to be credible.' "
State v. Brown, 10th Dist. No. 02AP-11, 2002-Ohio-5345, ¶ 10, quoting State v. Long,
10th Dist. No. 96APA04-511 (Feb. 6, 1997).
       {¶ 9} Serious physical harm to persons is defined in R.C. 2901.01(A)(5), as
follows:
              (a) Any mental illness or condition of such gravity as would
              normally require hospitalization or prolonged psychiatric
              treatment;

              (b) Any physical harm that carries a substantial risk of death;

              (c) Any physical harm that involves some permanent
              incapacity, whether partial or total, or that involves some
              temporary, substantial incapacity;

              (d) Any physical harm that involves some permanent
              disfigurement or that involves some temporary, serious
              disfigurement;

              (e) Any physical harm that involves acute pain of such
              duration as to result in substantial suffering or that involves
              any degree of prolonged or intractable pain.

       {¶ 10} Felonious assault is defined in R.C. 2903.11, as follows:
No. 15AP-398                                                                             4

              (A) No person shall knowingly do either of the following:

                (1) Cause serious physical harm to another or to another's
              unborn;

                 (2) Cause or attempt to cause physical harm to another or
              to another's unborn by means of a deadly weapon or
              dangerous ordnance.

       {¶ 11} The woman suffered a cut under her right eye that required 14 stitches. She
has what appears to be permanent scarring on her face as a result. The scar was still
visible on her face over 2 years after the altercation. This injury qualifies as permanent
disfigurement for purposes of R.C. 2901.01(A)(5)(d).
       {¶ 12} Wilder knew he punched the woman very hard, causing her to bleed
profusely from the resulting cut on her face. Under the circumstances, Wilder acted
knowingly, as that word is defined in R.C. 2901.22(B), as follows:
              A person acts knowingly, regardless of purpose, when the
              person is aware that the person's conduct will probably cause
              a certain result or will probably be of a certain nature. A
              person has knowledge of circumstances when the person is
              aware that such circumstances probably exist. When
              knowledge of the existence of a particular fact is an element of
              an offense, such knowledge is established if a person
              subjectively believes that there is a high probability of its
              existence and fails to make inquiry or acts with a conscious
              purpose to avoid learning the fact.

       {¶ 13} In short, the jury had sufficient evidence to support its finding that Wilder
had knowingly caused serious physical harm to a person. The jury's verdict was also
consistent with the weight of the evidence.
       {¶ 14} The single assignment of error is overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.

                     LUPER SCHUSTER and HORTON, JJ., concur.
                             _________________